Citation Nr: 1200021	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  09-11 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 10 percent for a service-connected lower back disorder.  

3.  Entitlement to a total disability rating due to individual unemployability based on service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Wade Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971, and from August 1972 to August 1975.  

This case comes before the Board of Veterans Appeals (the Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The claims for a rating in excess of 50 percent for PTSD and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On May 19, 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew the claim of entitlement to an increased rating for a lower back disorder


CONCLUSION OF LAW

The criteria for withdrawal of the issue of entitlement to an increased rating for a lower back disorder by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a letter received from the Veteran on May 19, 2011, the appellant withdrew the claim of entitlement to an increased rating for a lower back disorder.  The Veteran reiterated his withdrawal before the undersigned, and in the presence of his attorney, during his May 25, 2011 videoconference hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration of that issue.  Accordingly, the Board does not have jurisdiction to review that claim and it is dismissed.


ORDER

The claim for a rating in excess of 10 percent for a lower back disability is dismissed.


REMAND

The Veteran testified essentially that his PTSD had worsened since his last examination.  Given that the last VA examination was in February 2007, the Board concludes that the evidence should no longer be considered contemporaneous; particularly in light of the fact that the Veteran has essentially asserted that his PTSD has become at the very least more symptomatic.  As such, a remand is necessary to provide the Veteran with a contemporaneous examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

The Veteran also maintains that he his unemployable due to his service-connected disabilities.  However, the issue of entitlement to a TDIU is inextricably intertwined with the issue of whether the Veteran is entitled to an increased rating for PTSD.  Therefore, a decision on the issue of entitlement to a TDIU is deferred pending the adjudication of the Veteran's PTSD claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records from December 2010 to the present.

2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  The examiner should review the claims file, examine the Veteran, and fully describe all psychiatric symptoms and manifestations exhibited by the Veteran; then discuss their impact on the Veteran's social and occupational functioning.  The examiner should also provide a Global Assessment of Functioning score.  A complete rationale should be provided for any opinion expressed.

The examiner should review the Veteran's testimony before the Board and the various lay statements provided by friends and relatives; and should provide an opinion as to whether the Veteran's PTSD has remained relatively stable since 2007 or whether it appears to have worsened or improved.

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's service-connected disabilities (PTSD, rated at 50 percent; left hip, rated at 10 percent; residuals of a fracture to the left ulna, rated at 10 percent; a lower back disability, rated at 10 percent; and residuals of fractures to the left infraorbital rim, maxillary, and syboma, rated as noncompensable), in and of themselves, prevent the Veteran from securing or maintaining substantially gainful employment.  
 
3.  Then, readjudicate the Veteran's PTSD claim.  If the Veteran's rating for PTSD is increased, such that he meets the schedular criteria for a TDIU, adjudicate the TDIU claim; if the Veteran's rating for PTSD is not increased following a review of the additional evidence, such that he does not meet the schedular criteria for a TDIU, refer the Veteran's TDIU claim to the Director of Compensation and Pension for extraschedular consideration.

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


